DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1-12, the presentation of claims 13 and 15-20, and the cancellation of claim 14.
Claim Interpretation
In regards to claim 1, the preamble recites “a latch for a door of a cabinet” and in regards to claim 9, the preamble recites “a latch for a cabinet,” within both preambles the use of the latch with a cabinet and its door is recited merely as intended use, however, the bodies of the claims contain positive recitations of the cabinet, its interior, and its door.  Consequently, it cannot be determined whether applicant intends to claim the subcombination of the latch or the latch in combination with the cabinet, its door, and/or its interior.  In formulating an evaluation on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If the applicant indicates by amendment that the combination claims are 
Claim Objections
Claims 1-13, 15, and 17 are objected to because of the following informalities:  
In regards to claim 1, line 1, the phrase “A latch for a door of a cabinet” should be changed to “A latch in combination with cabinet having a door,” in lines 9 and 10, the phrase “wherein the catch is in the opening of the striker or extends into the opening of the striker” should be changed to “wherein at least a portion of the catch, having a locking surface, extends into the opening of the striker,” and in line 10, the phrase “catch includes a locking surface and a front surface” should be changed to “catch includes a front surface.”
In regards to claims 2-7, line 1 of each claim, the phrase “The latch for a door of a cabinet” should be changed to “The latch in combination with the cabinet.”
In regards to claim 8, based on the consideration in Paragraph 4 above that claim 1 is drawn to the combination of the latch with the cabinet, claim 8 should be cancelled.
In regards to claim 9, line 1, the phrase “A latch for a cabinet” should be changed to “A latch in combination with a cabinet,” and in lines 13 and 14, the phrase “wherein the catch is in the opening of the striker” should be changed to 
In regards to claims 10 and 12, line 1 of each claim, the phrase “The latch for a cabinet” should be changed to “The latch in combination with the cabinet.”
In regards to claim 11, line 1, the phrase “The latch for a cabinet” should be changed to “The latch in combination with the cabinet,” and in line 2, the phrase “an interior” should be changed to “the interior.”
In regards to claim 13, lines 12 and 13, the phrase “wherein the catch is in the opening of the striker” should be changed to “wherein at least a portion of the catch, having the locking surface, extends into the opening of the striker.”
In regards to claim 15, lines 12 and 13, the phrase “wherein the catch is in the opening of the striker” should be changed to “wherein at least a portion of the catch, having the locking surface, extends into the opening of the striker.”
In regards to claim 17, lines 12 and 13, the phrase “wherein the catch is in the opening of the striker” should be changed to “wherein at least a portion of the catch, having the locking surface, extends into the opening of the striker.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, lines 8 and 9, the claim language suggests that the entirety of the catch is “in the opening” or “extends into” the opening, when it is understood from the specification and drawings that a portion 496 of the catch forms part of the opening and at least a portion of the catch or the hook-shaped part of the catch (portion at the indicator line for reference character 485 in Figure 8), which includes the locking surface, extends into or is located within the opening.  Furthermore, when considering the definition of the word “in” by Merriam-Webster’s Dictionary as “used as a function word to indicate inclusion, location or position within limits,” the phrase “in the opening” suggests that the catch could be part of the opening, such as portion 496, but it is understood from the remainder of the claim language that the portion of the catch that applicant is referring to is the hook-shaped part, which is structured to extend into the confines of the opening.  For examination purposes, the claim will be examined as claimed, but the examiner has noted in the claim objections above and in this rejection under 35 U.S.C. 112(b) that the “extends into the opening” language is more consistent with the structure of applicant’s device and it is suggested that the claim be amended accordingly.
In regards to claim 9, lines 13 and 14, claim 13, lines 12 and 13, claim 15, lines 12 and 13, and claim 17, lines 12 and 13, the claim language suggests that the entirety of the catch is “in the opening,” when it is understood from the specification and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cribben (US-3893261) in view of Ramsauer (US-6550824).
In regards to claims 1 and 8, Cribben discloses a latch for a sliding panel 24, the latch comprising: a handle 30, the handle comprises a pawl tip (section with portions 

    PNG
    media_image1.png
    955
    806
    media_image1.png
    Greyscale

12.	In regards to claim 3, Cribben discloses the striker further comprises an extending portion (see portion of Figure 5 on Page 8 of the current Office Action), 
13.	In regards to claim 4, Cribben discloses that the pawl tip enters the opening of the striker in order to lockingly engage with the locking surface of the catch (Figure 3), and the pawl tip rotates behind the front surface of the catch (rotates under the bias of spring 89, and is behind the front surface of the catch when the front surface is viewed from a direction of the location of reference character 83 in Figure 5) and lockingly engages with the locking surface of the catch when the handle is in the closed position and the movable panel in the closed position (Figure 3).
14.	In regards to claim 5, Cribben discloses that an angled locking region is formed by the locking surface and a body of the catch (the body of the catch being the head of the catch having locking surface 63 and a surface of the extending portion substantially perpendicular to the locking surface, with this region of the catch having angular sections or angles, Figure 5), and the angled locking region is behind the front surface of the catch (behind the front surface when the front surface is viewed from a direction of the location of reference character 83 in Figure 5).
15.	In regards to claim 6, Cribben discloses that the bias of the handle to the closed position by the at least one spring holds the pawl tip against the angled locking region (Figure 3).
16.	In regards to claim 7, Cribben discloses that the pawl tip enters the opening in order to lockingly engage with the locking surface of the catch, and the locking surface is on an inner side of the catch (Figure 3).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cribben (US-3893261) in view of Ramsauer (US-6550824) as applied to claims 1 and 3-8 above, and further in view of Seitz et al. (US-3709538).  Cribben discloses the latch as applied to claim 1 above, with the handle forms an axle 90 between the pawl tip and a pawl lever end 99, the base comprises a central channel 87, and the central channel of the base pivotally engages to the axle of the handle (Figures 3-5).  Cribben fails to disclose that the base forms the axle and that the handle includes the central channel.  Seitz et al. teaches a handle 14 pivotally engaged to a base 12 by a central channel 18 between a pawl tip 26 and a pawl lever end 15 of the handle, and a base axle 21 formed by the base (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the axle on the base and the channel on the handle of Cribben since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, and since the handle of Cribben would still be capable of rotating relative to the base.
Allowable Subject Matter
18.	Claims 9-13 and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
19.	The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 9, 13, 15, and 17.

21.	In regards to claim 13, Abel (CH 366770 A) fails to disclose that the striker is located within an interior of the cabinet, as suggested by the phrase “the catch is spaced from an interior surface of the second wall.”  The striker 2 of Abel is located on an exterior of a window frame 4 to cooperate with the handle located on an exterior of frame 3 of a pivoting window.  If the striker of Abel were located on a second wall of a cabinet such that the catch is spaced from an interior surface of the second wall or such that the at least the catch of the striker is located in an interior of the cabinet, the structure of the handle is not designed in a way that the handle could remain on the exterior of the frame 3 and cooperate with the striker.  The handle does not include any 
22.	In regards to claim 17, Abel (CH 366770 A) fails to disclose that the opening of the striker faces the same direction as the opening formed by component 4.  The opening of the striker in which pawl tip 19 is located faces or opens downwardly in Figure 1, whereas the opening which is closed or covered by movable panel 3 faces in the same direction as arrow 25.  Also, Abel fails to disclose that the striker is located within an interior of the cabinet, as suggested by the phrase “the catch is spaced from an interior surface of the second wall.”  The striker 2 of Abel is located on an exterior of a window frame 4 to cooperate with the handle located on an exterior of frame 3 of a pivoting window.  If the striker of Abel were located on a second wall of a cabinet such that the catch is spaced from an interior surface of the second wall or such that the at least the catch of the striker is located in an interior of the cabinet, the structure of the handle is not designed in a way that the handle could remain on the exterior of the frame 3 and cooperate with the striker.  The handle does not include any portions that extend behind the frame 3 such that the pawl tip could engage and disengage from the locking surface of the catch as intended.  Furthermore, at least a portion of the catch of Abel, having the locking surface, does not extend into the opening of the striker.  The 
Response to Arguments
23.	In light of applicant’s amendments to claim 1, new rejections under 35 U.S.C. 103 are applied to claims 1-8 above.
24.	In light of applicant’s amendments to the claims and after further review of claims 13 and 15-20, new rejections under 35 U.S.C. 112(b) and corresponding claim objections are set forth above.
25.	The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 10, 2022